■ Jenkins, P. J.
Even under the ruling in the ease of Knight v Savannah Electric Co., 20 Ga. App. 314 (93 S. E. 17), as to which a question is now pending for determination by the Supreme Court in another case certified to that court by this court, it can not be said as a matter of law that in this case a judgment for the defendant was absolutely demanded. It therefore follows that the defendant can not; complain because the trial court, in the exercise of its discretion, has seen proper to grant the motion of the plaintiff for the first grant of a new trial, thereby setting aside the judgment in the amount of the plaintiff’s recovery. If the plaintiff is entitled to recover at all, the evidence does not. demand that the verdict be limited to the amount named in the judgment. See Parks v. Stevens, 21 Ga. App. 180 (94 S. E. 60), and cases cited.

Judgment affirmed.


Stephens and Smith, JJ., concur.